      Case 1:19-cr-00223-NRB Document 7 Filed 06/09/19 Page 1 of 1




                                    June 9, 2019

ECF
Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:   United States v. Vo, 19 Cr. 223 (NRB)

Hon. Judge Buchwald

     I write to request an adjournment of the June 12,
2019, status conference to a day during the week of June
24, 2019. The government does not object to this request.
To that end, we request that the time between June 12,
2019, and the next court date sent by the Court, be
excluded under the Speedy Trial Act, pursuant to Title 18,
United States Code, section 3161(h)(7)(A).

     Excluding time will best serve the ends of justice and
outweigh the best interests of the public and the defendant
in a speedy trial, because it will allow the parties to
discuss a disposition.

      Thank you for considering this request.

                                    Respectfully submitted,

                                    /s/Sabrina P. Shroff
                                    Assistant Federal Defender


CC: AUSAs Crowley and Kamaraju
